UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARYL BERNARD CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00130-BO-1)


Submitted:   February 17, 2011            Decided:   March 17, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, MCCOTTER, ASHTON & SMITH, P.A., New
Bern, North Carolina, for Appellant.    George E.B. Holding,
United States Attorney, Jennifer P. May-Parker, Kristine L.
Fritz,   Assistant  United States Attorneys,  Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daryl Bernard Carter was found guilty following his

jury trial for conspiracy to interfere with commerce by robbery,

in violation of 18 U.S.C. § 1951 (2006) (Count 1); interference

with commerce by robbery and aiding and abetting (Counts 2, 4);

use and carrying of a firearm in relation to a crime of violence

and aiding and abetting, in violation of 18 U.S.C.A. § 924(c)

(West   Supp.      2010)   (Counts    3,    5,   7);     armed      bank    robbery     and

aiding and abetting (Count 6); and bank robbery (Count 8).                              He

was sentenced to 240 months of imprisonment each for Counts 1,

2, 4, and 8 to be served concurrently; a 292-month term for

Count 6 imposed concurrently; a 120-month consecutive term for

Count 3; and 300-month consecutive terms each for Counts 5 and

7, for a total sentence of 1012 months of imprisonment.

            On appeal, Carter raises four issues: (1) whether the

district court erred by failing to advise him of his potential

sentence;    (2)     whether   the    court      erred    by     refusing      to     allow

defense counsel to recross-examine a witness; (3) whether the

district     court     created       the    appearance         of    partiality         and

prejudice     by    its    extensive       questioning      of       a     witness;    and

(4) whether the district court erred by imposing Carter’s three

§ 924(c) sentences consecutively.                For the reasons that follow,

we affirm.



                                           2
           Carter’s first issue fails because a court’s duty to

inform a defendant of a potential sentence emanates from Rule 11

of the Federal Rules of Criminal Procedure                         See Fed. R. Crim. P.

11(b)(1)(H)      (maximum    possible         sentence);           Fed.     R.     Crim.     P.

11(b)(1)(I)     (minimum     sentence).           Here,    Carter          did    not    plead

guilty; therefore, Rule 11 is not applicable.

           Second, Carter contests the district court’s decision

denying   his    request     to    recross-examine             a    bank    teller.          We

conclude that the redirect examination revealed no new issues

requiring an opportunity for recross-examination.                                See United

States    v.    Fleschner,        98   F.3d       155,    158       (4th     Cir.       1996).

Therefore,      we   find   no    abuse      of    discretion         in    the     district

court’s ruling.        See United States v. Smith, 451 F.3d 209, 220

(4th Cir. 2006); United States v. Scheetz, 293 F.3d 175, 184

(4th Cir. 2002).

           Next,      Carter      contends        that     the       district        judge’s

extensive questioning of accomplice Kendrick Tanner created the

impression     that   the   judge      was    partial      against          him.        Carter

alleges   prejudice     from      this    conduct        and       argues    that       he   is

entitled to a new trial, framing the issue as one of judicial

misconduct.      See United States v. Villarini, 238 F.3d 530, 536

(4th Cir. 2001) (providing an abuse of discretion standard of

appellate review).          As Carter concedes, however, he failed to

object to the judge’s extensive questioning at trial.                               Thus, we

                                          3
only review this claim for plain error.                      See United States v.

Godwin, 272 F.3d 659, 678 (4th Cir. 2001) 679-81 (declining to

find     plain     error     despite       judge’s     substantial        prejudicial

comments,       questions,    and      cross-examination).              Although       the

district court’s questioning of Tanner was substantial, we find

no   prejudice.       We    find    that    Carter     has   failed      to    meet    the

demanding burden of showing plain error on appeal.

               Finally,     Carter        contests     his      three     consecutive

§ 924(c) sentences asking whether our decision on the matter in

United States v. Studifin, 240 F.3d 415, 423-24 (4th Cir. 2001),

is     still    applicable.         See    id.   (concluding       that       the     1998

amendments to the Sentencing Guidelines were not intended to

narrow the scope of § 924(c)’s mandatory consecutive sentencing

scheme).       As noted in the Government’s Fed. R. App. P. 28(j)

filing, however, the Supreme Court recently has affirmed this

Court’s statutory interpretation on the matter.                         See Abbott v.

United     States,    131    S.    Ct.     18,   23    (2010)    (holding       that    a

defendant is subject to a mandatory consecutive sentence under

§ 924(c); a defendant is not spared from that sentence by virtue

of receiving a higher mandatory minimum on a different count of

conviction,       unless    another       statute     imposes    an     even    greater

mandatory minimum sentence for an offense that embodies all the

elements of § 924(c)).         Thus, this claim fails.



                                            4
            Accordingly,      we   affirm    Carter’s     convictions     and

sentences.      We dispense with oral argument as the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     5